Citation Nr: 1634102	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-18 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) based on service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records and examinations that are not in the VBMS electronic claims file.  The remaining documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to service connection for a psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed hypertension had onset during active service, manifested within one year of service discharge, or is otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a February 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including records from the Social Security Administration (SSA) are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his hypertension. 

VA obtained a medical opinion for the Veteran's hypertension claim in December 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2013 opinion is adequate.  The medical opinion is predicated on a full reading of the STRs contained in the Veteran's claims file, considers all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hypertension claim has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran for the issue decided herein.  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeal.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including sensorineural hypertension, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Under the VA Schedule for Rating Disabilities, the requirements for a 10 percent rating for hypertension are "diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control."  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran's blood pressure readings during service include the following:  132/92 in April 1980, 128/90, 120/60, and 120/58 on separate days in August 1981, 130/78 in March 1982, 104/58 in April 1982, 120/60 and 140/72 in May 1982, 130/78 in June 1982, 120/68 in July 1982, 106/60 in August 1982, and 120/60 in October 1982.  

Post-service VA treatment records beginning in January 2011 show a diagnosis of hypertension.  In a January 2011 VA treatment record, the Veteran reported that he had first received prescription drugs for hypertension ten years or more prior to that visit.  In a December 2012 VA record, the Veteran's blood pressure was well-controlled.

In December 2013 VA medical opinion, the examiner reviewed the Veteran's STRs and post-service records and opined that hypertension was less likely than not incurred in or caused by the Veteran's military service.  Citing to the elevated blood pressure readings in August 1981 and May 1982, the examiner noted that these readings were obtained while the Veteran was seen for pain, indicating a transient and not chronic cause for the elevated pressure readings at those times.  The 128/90 reading obtained in August 1981 was taken in a visit from the Veteran while he was complaining of chest pain.  In May 1982, when the Veteran's blood pressure was 140/72, he was complaining of pain in the left arm.  Excluding these two readings, the examiner noted that the rest of the blood pressure readings from during the Veteran's military service did not meet the definition of hypertension.  The Board notes that the blood pressure at the Veteran's enlistment examination in April 1980, 132/92, does not meet the definition of hypertension because diastolic pressure was not shown to be predominantly 90mm. or greater.  Indeed, the evidence suggests otherwise.  The examiner also cited to the Veteran's statement in 2011 that described the onset of his hypertension as approximately 10 years prior, which the examiner noted was approximately 15 years after the Veteran's separation from active duty.   


First, the Board finds that there is a current diagnosis of hypertension.  VA treatment records beginning in January 2011 show this diagnosis.  The 2013 VA hypertension examination provided a diagnosis.  In a January 2011 VA treatment record, the Veteran reported that he had first received prescription drugs for hypertension ten years or more prior to that visit.  Therefore, the first element of service connection is satisfied, as the Veteran has a current disability, hypertension.

Second, the Board finds that hypertension did not have its onset during active service.  None of the readings show hypertension for VA purposes.  Although there are two readings where the diastolic reading is 90, the remainder of the readings are less than 90; accordingly, the evidence does not support a finding that the diastolic blood pressure is predominantly 90 or greater.  Additionally, the systolic readings at no point were over 160.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  The Veteran contends the onset of his hypertension was during his military service; this assertion is not borne out by the objective medical evidence; the Board places more probative weight on this evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).  Accordingly, hypertension was not diagnosed during active service.  

Third, the Board finds that hypertension was not manifest to 10 percent within one year of service discharge.  The STRs do not support that hypertension was present during service.  The other evidence of record also does not indicate hypertension was present within one year of discharge.  A January 2011 VA treatment note documents that the Veteran reported first getting treatment for hypertension "ten years or more" prior to that visit, which would be almost 20 years after service discharge.  Accordingly, the evidence does not support hypertension within one year of service.

Fourth and finally, the Board finds that the most probative evidence of record demonstrates that hypertension is not related to active service.  The December 2013 opinion reflects consideration of all relevant evidence.  The opinion is further supported by a detailed rationale that accounts for both the medical evidence and the Veteran's own statements.  Essentially, the opinion reflects a comprehensive and factually accurate review of the record and provides a detailed rationale based on the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Accordingly, the Board accords the December 2013 VA opinion significant probative weight.  Although the Veteran asserts his hypertension is related to service, the etiology of hypertension is not capable of lay observation but requires medical knowledge as it is a complex internal medical process.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (noting that lay persons are competent to provide opinions on some medical issues).  The Veteran's assertions are outweighed by the VA examiner's specific findings based upon medical expertise and review of the relevant evidence.  Accordingly, the most probative evidence of record indicates that hypertension is not otherwise related to active service.

The Board finds that the weight of the probative evidence is against the Veteran's claim of entitlement to service connection for hypertension.  The appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied. 


REMAND

Regrettably, remand is required to obtain a VA examination regarding the Veteran's claim for a psychiatric disorder.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Here, VA treatment notes show the diagnosis of, and treatment for, depression.  For instance, a June 2013 psychiatric assessment documents the diagnoses of depression, not otherwise specified, as well as alcohol and nicotine dependence.  A May 2014 notes possible anxiety.  Next, the Veteran has asserted on separate occasions that he had been suffering from depressive symptoms since his military service.  For instance, in the June 2016 appellate brief, the Veteran, via his representative, argued that the onset of his claimed psychiatric disorder was during his military service.  The Veteran's service treatment records do not document any treatment for or diagnosis of a psychiatric disability.  Thus, there psychiatric diagnoses, evidence of depressive symptoms during service, and the Veteran's lay statements of continuation of those symptoms - or an association with service.  Accordingly, the Board finds that an examination is necessary. 

The Veteran previously missed an examination in December 2013 for the psychiatric disorder claim.  In remanding this claim, the Board notes that it is the Veteran's responsibility to report for any scheduled examination and to cooperate with the development of his claim.  The consequences for the failure to report for a new VA examination without good cause may include the denial of his claim.  38 C.F.R. §§ 3.158, 5.655 (2015).  

Last, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with his remanded service connection claim and therefore must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.   Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed psychiatric disorder, to include depression.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide a diagnosis for any psychiatric disorder the Veteran has had since he filed his claim of entitlement to service connection in 2012.  The examiner must address whether there is depression and/or anxiety.

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disorder was caused or aggravated by the Veteran's military service or is otherwise related to such service.  The examiner must specifically address the Veteran's contentions that his depression had onset during his military service.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


